Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 7-12, 14-16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Meyer et al. (US 5,611,577 hereinafter “Meyer”) in view of Perry (US 8,893,749).

The following relies on an embodiment disclosed in 4:15-19 and Fig. 1 will be used for example and annotation purposes. 

In regard to claims 1-3, 10-12, 14-15, and 18, Meyer discloses a bleed air duct assembly for a gas turbine engine, comprising: 
a first duct (Fig. 1, 12); 
a second duct (Fig. 1, 14); and 
a joint assembly coupling the first duct to the second duct and comprising: 
an outer shroud (Fig. 1, 22) at least partially defining an interior of the joint assembly (Fig. 1, interior at 28), 
an inner shroud (Fig. 1, 26) extending between a first end (Fig. 1, at 26) and a second end (Fig. 1, 28a), the inner shroud at least partially received within the outer shroud (Fig. 1, at 28) and the second end provided within the outer shroud (Fig. 1) and forming an interface therewith (Fig. 1, the contact at 28 between 26 and 22), and the inner shroud defining a remainder of the interior of the joint assembly (Fig. 1),
the inner shroud further comprises a flared portion (Fig. 1, at 28 is a flared portion), and 

a bellows (Fig. 1, 30) disposed interiorly of the outer shroud and inner shroud (Fig. 1) and fluidly coupling the first duct and the second duct (Fig. 1).

    PNG
    media_image1.png
    567
    785
    media_image1.png
    Greyscale

 at the interface, and the set of flexures operate as a biasing element to kinematically constrain and dynamically conform to the interface between the inner shroud and the outer shroud.
	Perry teaches an inner shroud (Fig. 5, 200) that includes a set of evenly spaced slits (Fig. 5, 222 are evenly spaced) extending from a second end and along a portion of the length of the flared portion (Fig. 5, end at 220 and along the flared portion) defining a set of evenly spaced flexures (Fig. 5, tabs 220 are evenly spaced flexures) located within an outer shroud (Fig. 8, outer shroud at 230 where 200 inserts into) and at an interface (Fig. 8, interface at 230) defining a flexible portion (Figs. 5 and 8, tabs 220 are flexible and evenly spaced and therefore define a flexible portion and configured to uniformly distribute loads at the interface) at the interface.
	It would have been obvious to one having ordinary skill in the art to have modified the inner shroud of Meyer to include a set of evenly spaced slits that extend from the second end in order to have the advantage of enhanced flexibility as taught by Perry in 5:42-48.
	In regard to the recitation “positions within”, it appears the limitation is directed to the function of the assembly capable of axial and rotational movement that allow the transition portion 133 to be at different positions, however, functional recitations and statements of intended use do not serve to patently distinguish the claimed structure over that of the reference, as long as the structure of the cited reference is capable of performing the intended use. See MPEP 2114. In this case, Meyer discloses a similar 
In regard to claim 4, Meyer and Perry discloses the bleed air duct assembly of claim 1, and Meyer further discloses the inner shroud further comprises a longitudinal portion (Fig. 1, longitudinal portion between 26a and the flared portion 28).  
In regard to claims 7 and 19, Meyer and Perry discloses the bleed air duct assembly of claims 1 and 14, and Meyer further discloses at least one fitting mounting (Fig. 1, 34 or 36) the bellows within the interior of the joint assembly.  
In regard to claim 8, Meyer and Perry discloses the bleed air duct assembly of claim 1, and Meyer further discloses the joint assembly is a ball-joint assembly (Fig. 1).  
In regard to claims 9 and 20, Meyer and Perry discloses the bleed air duct assembly of claim 1 and 14, and Meyer further discloses the outer shroud and the inner shroud are spherical at the interface (Fig. 1).
In regard to claim 16, Meyer and Perry discloses the joint assembly of claim 15, and Meyer further discloses the inner shroud further comprises a longitudinal portion (Fig. 1, longitudinal portion between 26a and the flared portion 28) that extends past the outer shroud (Fig. 1, in 3:26-43 discloses the outer shroud can extend to the maximum angle A where 24a contacts the inner shroud 26 and therefore as shown in Fig. 1, 24a would contact and overlap a portion of the longitudinal portion of 26 and 26 would be considered extending past the outer shroud) and the transition portion is positioned .  

Response to Arguments
Applicant's arguments filed 11/24/2021 have been fully considered but they are not persuasive.
In response to applicant’s argument that Meyer fails to teach the outer shroud is spaced from the inner shroud at the transition portion, however, Fig. 1 of Meyer show that the outer shroud and inner shroud can rotate relative to each other by the angle indicated at “A” which includes the indicated transition portion. Since the transition portion of Meyer can contact the inner surface of the outer shroud and is a separate part from the outer shroud, the transition portion of Meyer meets the limitation of extending from the interior of the outer shroud, being positioned within the outer shroud, and spaced from the outer shroud. Further, the applicant’s invention shows the transition portion in Fig. 4 at 133 which one end of 133 extends from the interface 112 and the opposite end of 133 is spaced from the outer shroud along the length of the transition portion 133. Therefore, under broadest reasonable interpretation of claims 1, 10, and 14 in light of the specification and drawings, a portion of the transition portion extends from the interior of the outer shroud and an opposite portion of the transition portion is spaced from the interior of the outer shroud. Since both ends of the indicated transition portion of Meyer is capable of being received within the outer shroud, then the transition portion of Meyer meets the structural requirements of claims 1, 10, and 14. If a particular spacing between the transition portion and the outer shroud was intended 
In response to applicant’s argument that the Examiner’s interpretation of Meyer teaching “positioned interior of” is conclusory, however, the maximum angle “A” in Fig. 1 of Meyer can include both ends of the indicated transition portion or only one end of the transition portion. The requirement of claims 1, 10, and 14 regarding the transition portion is that one end of the transition portion extends from the interface and the other end is spaced from the outer shroud. If applicant intends contact between two parts is not considered being spaced from each other, then the one end of the transition portion 133 of the applicant’s invention that extends from the interface 112 would not be considered as being spaced from the outer shroud. Therefore, under broadest reasonable interpretation of Meyer, the maximum angle “A” which allows at least one end of the transition portion to be positioned interior of and extend from the inner surface of the outer shroud and the other end to be spaced from the outer shroud can be considered as meeting the limitation of the transition portion being spaced from the outer shroud.
In response to applicant’s argument that Meyer fails to teach a flared portion as required by claim 2, however, under broadest reasonable interpretation of “a flared portion” is a portion that increases in diameter. Therefore, the portion at 28 of Meyer increases in diameter from the right of the figure to the left, thus meeting the limitation of flared portion. If applicant intends the flared portion increases in diameter in a particular direction then it must be claimed in order to provide a distinction between flaring from right to left or left to right. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to William S. Choi whose telephone number is (571)272-8223. The examiner can normally be reached Mon - Fri 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.S.C./Examiner, Art Unit 3679                                                                                                                                                                                                        
/Matthew Troutman/Supervisory Patent Examiner, Art Unit 3679